UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From transition period from to Commission File No.: 333-201740 BARREL ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 47-1963189 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14890 66a Avenue, Surrey, B.C. Canada V3S 0Y6 (Address of principal executive offices) (Zip Code) (604) 375-6005 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of August 14, 2017 the registrant had 10,804,000 shares of common stock outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Balance Sheets as of June 30, 2017, and September 30, 2016 - (Unaudited) 4 Statements of Operations and Comprehensive loss for the Three and Nine Months Ended June 30, 2017 and 2016- (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended June 30, 2017 and 2016 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3: Quantitative and Qualitative Disclosures about Market Risk 10 Item 4T: Controls and Procedures 10 PART II – OTHER INFORMATION 11 Item 1: Legal Proceedings 11 Item 1A: Risk Factors 11 Item 2: Unregistered Sales of Securities and Use of Proceeds 11 Item 3: Default upon Senior Securities 11 Item 4: Mine Safety Information 11 Item 5: Other information 11 Item 6: Exhibits 11 Signatures 12 2 Reference in this report to “BARREL ENERGY” “we,” “us,” and “our” refer to BARREL ENERGY, Inc. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The Securities and Exchange Commission (“SEC”) encourages companies to disclose forward-looking information so that investors can better understand future prospects and make informed investment decisions. This report contains these types of statements. Words such as “may,” “expect,” “believe,” “anticipate,” “estimate,” “project,” or “continue” or comparable terminology used in connection with any discussion of future operating results or financial performance identify forward-looking statements. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. All forward-looking statements reflect our present expectation of future events and are subject to a number of important factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS The financial information set forth below with respect to our statements of operations for the three and nine months period ended June 30, 2017 and 2016 is unaudited. This financial information, in the opinion of management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data. The results of operations for the three and nine months ended June 30, 2017, are not necessarily indicative of results to be expected for any subsequent period. Our year end is September 30. BARREL ENERGY INC BALANCE SHEETS (Unaudited) June 30, 2017 September 30, 2016 ASSETS Current assets: Cash and cash equivalents $ 200 $ 330 Total current assets 200 330 Oil lease - unproved - 45,583 Total assets $ 200 $ 45,913 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ 25,747 $ 24,656 Advances from shareholder 53,852 19,023 Convertible note – related party 2,157 2,127 Convertible notes payable 57,773 74,037 Total current liabilities 139,529 119,843 Total liabilities 139,529 119,843 Stockholders’ deficit: Preferred stock, $0.001 par value, 5,000,000 authorized, zero issued and outstanding - - Common stock, $0.001 par value, 70,000,000 authorized, 10,804,000 issued and outstanding as of June 30, 2017 and September 30, 2016, respectively 10,804 10,804 Additional paid in capital 18,035 18,035 Accumulated other comprehensive income (832 ) 4,603 Accumulated deficit (167,336 ) (107,372 ) Total stockholders’ deficit (139,329 ) (73,930 ) Total liabilities and stockholders’ deficit $ 200 $ 45,913 The accompanying notes are an integral part of these unaudited interim financial statements. 4 Table of Contents BARREL ENERGY INC STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended June 30, For the Nine Months Ended June 30, 2017 2016 2017 2016 Operating expenses: General and administrative expense $ 17,445 $ 5,571 $ 34,183 $ 16,787 Impairment of unproved property - - 45,042 - Loss from operations (17,445 ) (5,571 ) (79,225 ) (16,787 ) Other income (expense) Currency gain - 190 - 620 Gain on debt forgiveness 24,625 - 24,625 - Interest (expense) (1,834 ) (1,656 ) (5,364 ) (4,814 ) Total other income (expense) 22,791 (1,466 ) 19,261 (4,194 ) Net income (loss) 5,346 (7,037 ) (59,964 ) (20,981 ) Foreign currency translation adjustment (7,886 ) (754 ) (5,435 ) (3,127 ) Comprehensive income (loss) $ (2,540 ) $ (7,791 ) $ (65,399 ) $ (24,108 ) Net income (loss) per common share, Basic and Diluted $ 0.00 $ (0.00 ) $ (0.01 ) $ (0.00 ) Weighted average number of common shares outstanding, Basic and Diluted 10,804,000 10,669,429 10,804,000 10,353,456 The accompanying notes are an integral part of these unaudited interim financial statements. 5 Table of Contents BARREL ENGERGY INC STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended June 30, 2017 2016 Cash flows from operating activities: Net loss $ (59,964 ) $ (20,981 ) Adjustments to reconcile net loss to net cash Provided by (used in) operating activities: Stock issued for services - 900 Gain on debt forgiveness (24,625 ) - Impairment of unproved property 45,042 - Changes in operating assets and liabilities: Accounts payable 39,488 2,750 Accrued interest 5,364 5,129 Net cash provided by (used in) operating activities 5,305 (12,202 ) Cash flows from financing activities: Proceeds from sale of common stock - 18,750 Advances from related party - 4,731 Repayment of related party advances - (2,019 ) Net cash provided by financing activities - 21,462 Effects of currency translation (5,435 ) (2,337 ) Net increase (decrease) in cash (130 ) 6,923 Cash – beginning of period 330 455 Cash – end of period $ 200 $ 7,378 SUPPLEMENT DISCLOSURES: Interest paid $ - $ - Income taxes paid - - Noncash Investing and Financing Activities: Expenses paid by related party on behalf of Company $ 34,829 $ - The accompanying notes are an integral part of these unaudited interim financial statements. 6 Table of Contents BARREL ENERGY INC NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 – NATURE OF BUSINESS Barrel Energy Inc (“we”, “our”, the “Company”, “Barrel”) was incorporated on January 27, 2014 under the laws of the State of Nevada. The Company was formed to invest in producing oil and gas properties. On September 26, 2014, the Company leased a non-producing oil and gas property in the province of Alberta, Canada. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information required to be included in a complete set of financial statements in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended June 30, 2017 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2017. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period, as reported in the Form 10-K, have been omitted. The accompanying unaudited financial statements should be read in conjunction with the audited September 30, 2016 financial statements and related notes included in the Company’s form 10-K filed with the SEC on December 29, 2016. Reclassifications Certain prior year amounts have been reclassified to conform with the current year presentation. NOTE 2– GOING CONCERN The Company’s unaudited interim financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company, as shown in the accompanying balance sheets, has a working capital deficit and an accumulated deficit as of June 30, 2017, The Company has not established any source of revenue to cover its operating costs. These factors raise substantial doubt about the company’s ability to continue as a going concern. The unaudited interim financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company will engage in very limited activities that must be satisfied in cash until a source of funding is secured. The Company will offer noncash consideration and seek equity lines as a means of financing its operations. If the Company is unable to obtain revenue producing contracts or financing or if the revenue or financing it does obtain is insufficient to cover any operating losses it may incur, it may substantially curtail or terminate its operations or seek other business opportunities through strategic alliances, acquisitions or other arrangements that may dilute the interests of existing stockholders. 7 Table of Contents NOTE 3 – CONVERTIBLE NOTE On July 1, 2014, the Company issued a USD $57,773 (CAD $75,000) convertible note for cash. The note bears an interest rate of 9.5% and matured on December 31, 2015. The note, plus accrued interest, is convertible by the holder, in part or whole, until the date of maturity into common stock of the Company at CAD one cent ($0.01) per share. The note is in default. The Company by resolution has elected to allow conversion of any and all the notes outstanding principal and interest until the note is fully paid. On October 20, 2014, the Company issued a USD $20,000 (CAD $22,454) convertible note for cash. The note bears an interest rate of 9.5% and matured on December 31, 2016. The note, plus accrued interest, is convertible by the holder, in part or whole, until the date of maturity into common stock of the Company at CAD one cent ($0.01) per share. On June 30, 2017, the principal and interest of the note was forgiven by its holders resulting in a gain of $24,625 consisting of principal of $20,000 (CAD $22,454) and interest of $4,625 (CAD $6,039). On December 31, 2014, the Company issued to a related party, who is an officer and director of the Company, a convertible note for USD $2,157 (CAD $2,800). The note bears an interest rate of 5% per annum and matured on December 31, 2015. The note holder may until the date of maturity convert the principal and accrued interest into common stock of the Company at the rate of $0.025 CAD per share. The note is in default. The Company by resolution has elected to allow conversion of any and all the notes outstanding principal and interest until the note is fully paid. As of June 30, 2017, the convertible debt outstanding was USD $57,773 plus accrued interest of USD $15,955 for a total liability of USD $73,728. The Company analyzed the conversion option under ASC for “Derivatives and Hedging” and “Convertible Securities with Beneficial Conversion Features” and concluded that none applied. NOTE 4 – RELATED PARTY During the nine months ended June 30, 2017, an officer and director of the Company paid USD $34,829 of operating expenses on behalf of the Company. As of June 30, 2017, and September 30, 2016, the total amount due to the officer and director is USD $ 53,852 and USD $19,023, respectively. The funds are unsecured, payable on demand, and bear no interest. On December 1, 2014, the Company issued to a related party, who is an officer and director of the Company, a convertible note for USD $ 2,157 (CAD $2,800). The note bears an interest rate of 5% per annum and matured on December 31, 2015. The note holder may until the date of maturity convert the principal and accrued interest into common stock of the Company at the rate of $0.025 CAD per share. The note is in default. The Company by resolution has elected to allow conversion of any and all the notes outstanding principal and interest until the note is fully paid. Our operations are currently being conducted out of the premises at 14890 66a Ave., Surrey, B.C. V3S 9Y6 Canada. Mr. Sangha makes these premises available to us rent-free. We consider our current principal office space arrangement adequate and will reassess our needs based upon the future growth of the Company. NOTE 5 – IMPAIRMENT OF UNPROVED PROPERTY The Company reviewed the status of its asset which is an unimproved oil property under lease. From this review the Company determined it does not have the adequate resources combined with the present market price of oil to develop it into a producing property. As of June 30, 2017, the Company elected to impair the asset and reduce its value to zero. The Company had impairment expense of $45,042 and $0 for the nine months ended June 30, 2017 and 2016, respectively. 8 Table of Contents ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview Barrel Energy Inc (Barrel) was incorporated on January 27, 2014 under the laws of the State of Nevada. The Company was formed to invest in producing oil and gas properties. On September 26, 2014, the Company leased an unproven oil and gas property in the province of Alberta, Canada. As of the date of this filing we have no operations and have recorded no revenues for the past two years. Our focus for the next twelve months will be to obtain additional funding to develop and expand our operations and new projects. Our success will depend on our ability to obtain funding through equity and/or debt transactions. However, with the downturn of the United States and world economies, we will encounter substantial competition for the limited financing that will be available in the market place. If we are unable to obtain financing, then we will likely delay further development of our unimproved property which is an oil lease in Canada. In summary, management continues to position the company in a way to best benefit from worldwide economic conditions, trends, events, and demand for new technologies. Liquidity and Capital Resources As of June 30, 2017, we had an accumulated deficit of $167,336. We recorded net income of $5,346 and net loss of $59,964 for the three and nine months ended June 30, 2017 and net loss of $7,037 and $20,981 for the same period in 2016, respectively. Based on these numbers there is substantial doubt that we can continue as a going concern unless we obtain external funding. Management plans to continue limited operations until we obtain additional funding to expand our operations. Working capital was a deficit of $139,329 as of June 30, 2017, compared to a deficit of $119,513 as of September 30, 2016. Cashprovided byoperations totaled $5,305 during the nine months ended June 30, 2017 compared to cash used in operations of $12,202 during the same period in 2016. Funds provided from financing activities was zero during the nine months ended June 30, 2017 compared to $21,462 during the same period in 2016. The effect of foreign currency translation on cash flows was $5,435 for the nine months ended June 30, 2017 compared to a negative $2,337 in the same period in 2016. Management expects to continue to issue common stock to pay for the future development of our oil lease in Canada. The purchasers and manner of issuance will be determined according to our financial needs and the available exemptions. We also note that if we issue more shares of our common stock our shareholders may experience dilution in the value per share of their common stock. We intend to rely on debt and equity financing, capital contributions from management and sales of our common stock to pay for costs, services, operating leases, litigation expense and future development of our business opportunities. Accordingly, our focus for the next twelve months will be to obtain additional funding through debt or equity financing. Our success in obtaining funding will depend upon our ability to sell our common stock or borrow on terms that are financially advantageous to us. If we are unable to obtain financing, then expansion of our operations will be delayed. 9 Table of Contents Results of Operations The Company recorded no revenue during the three and nine months ended June 30, 2017 and 2016. General and administrative expenses for the three and nine months ended June 30, 2017 totaled $17,445 and $34,183, compared to $5,571 and $16,787 for the same periods in 2016, respectively. The Company incurred an impairment of unproven property for the nine months ended June 30, 2017 of $45,042 compared to zero for the same period in 2016. The increase loss from operations for the nine months in 2017 compared to 2016 was due to the impairment of the unproven property along with higher accounting, legal and consulting costs. The Company incurred a net income of $5,346 and net loss of $59,964 in the three and nine months ended June 30, 2017, compared to net loss of $7,037 and $20,981 for the same period in 2016, respectively. The higher net loss was due to higher general and administrative cost in the three and nine months ended June 30, 2017 and impairment of unproved property in the nine months ended June 30, 2017 compared to the same periods in 2016. Off-Balance Sheet Arrangements None ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4: CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Based on their evaluation of our disclosure controls and procedures(as defined in Rule 13a-15e under the Securities Exchange Act of 1934 the "Exchange Act"), our principal executive officer and principal financial officer have concluded that as of the end of the period covered by this quarterly report on Form 10-Q such disclosure controls and procedures were not effective due to the lack of segregation of duties and lack of a formal review process that includes multiple levels of review to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms because of the identification of a material weakness in our internal control over financial reporting which we view as an integral part of our disclosure controls and procedures.The material weakness relates to the lack of segregation of duties in financial reporting, as our financial reporting and all accounting functions are performed by an external consultant with no oversight by a professional with accounting expertise. Our CEO /CFO do not possess accounting expertise and our company does not have an audit committee. This weakness is due to the Company’s lack of working capital to hire additional staff. To remedy this material weakness, we intend to engage another accountant to assist with financial reporting as soon as our finances will allow. Changes in Internal Control over Financial Reporting Except as noted above, there have been no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during our first quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 10 Table of Contents PART II – OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS. None ITEM 1A: RISK FACTORS None ITEM 2: SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None ITEM 3: DEFAULTS UPON SENIOR SECURITIES. None ITEM 4: MINE SAFETY INFORMATION None ITEM 5: OTHER INFORMATION. None ITEM 6. EXHIBITS No. Description 31 Chief Executive Officer Certification 32 Section 1350 Certification 11 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BARREL ENERGY, INC. Date: August 14, 2017 By: /s/ Gurm Sangha Gurm Sangha President Chief Executive Officer Principal Financial and Accounting Officer 12
